UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D. C.20549 Form10-Q (Mark One) x QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended June 30, 2010 or o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 Commission File No. 1-07109 SERVOTRONICS, INC. (Exact name of registrant as specified in its charter) Delaware 16-0837866 (State or other jurisdiction of (I. R. S. Employer incorporation or organization) Identification No.) 1110 Maple Street Elma, New York14059 (Address of principal executive offices) (716) 655-5990 (Registrant’s telephone number, including area code) Indicate by check mark whether the registrant: (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. YesxNoo Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated fileroAccelerated fileroNon-accelerated fileroSmaller reporting company x Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). YesoNox Indicate the number of shares outstanding of each of the issuer’s classes of common stock, as of the latest practicable date. Class Outstanding at July 31, 2010 Common Stock, $.20 par value INDEX Page No. PART I. FINANCIAL INFORMATION Item 1. Financial Statements (Unaudited) 3 a)Consolidated Balance Sheets, June 30, 2010 and December 31, 2009 3 b) Consolidated Statements of Income for the three and six months ended June 30, 2010 and 2009 4 c) Consolidated Statements of Cash Flows for the six months ended June 30, 2010 and 2009 5 d) Notes to Consolidated Financial Statements 6 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 14 Item 3. Quantitative and Qualitative Disclosures About Market Risk 18 Item 4T. Controls and Procedures 18 PART II. OTHER INFORMATION Item 1. Legal Proceedings 19 Item 1A. Risk Factors 19 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 19 Item 3. Defaults Upon Senior Securities 19 Item 4. Other Information 19 Item 5. Exhibits 19 Signatures 21 -2- SERVOTRONICS, INC. AND SUBSIDIARIES CONSOLIDATED BALANCE SHEETS ($000’s omitted except share and per share data) June 30, December 31, (Unaudited) Assets Current assets: Cash and cash equivalents $ $ Certificates of deposit Accounts receivable, net Inventories, net Prepaid income taxes Deferred income taxes Other assets Total current assets Property, plant and equipment, net Other non-current assets Total Assets $ $ Liabilities and Shareholders’ Equity Current liabilities: Current portion of long-term debt $ $ Current portion of capital lease related party 79 79 Accounts payable Accrued employee compensation and benefit costs Other accrued liabilities Total current liabilities Long-term debt Capital lease related party Deferred income taxes Shareholders’ equity: Common stock, par value $.20; authorized 4,000,000 shares; issued 2,614,506 shares; outstanding 1,961,018 (1,961,018 – 2009) shares Capital in excess of par value Retained earnings Accumulated other comprehensive loss Employee stock ownership trust commitment ) Treasury stock, at cost 377,135 (377,135 – 2009) shares ) Total shareholders’ equity Total Liabilities and Shareholders’ Equity $ $ See notes to consolidated financial statements -3- SERVOTRONICS, INC. AND SUBSIDIARIES CONSOLIDATED STATEMENTS OF INCOME ($000’s omitted except share and per share data) (Unaudited) Three Months Ended Six Months Ended June 30, June 30, Revenue $ Costs, expenses and other income: Cost of goods sold, exclusive of depreciation and amortization Selling, general and administrative Interest expense 17 19 34 43 Depreciation and amortization Other income, net Income before income tax provision Income tax provision Net income $ $ $ Income per share: Basic Net income per share $ Diluted Net income per share $ See notes to consolidated financial statements -4- SERVOTRONICS, INC. AND SUBSIDIARIES CONSOLIDATED STATEMENTS OF CASH FLOWS ($000’s omitted) (Unaudited) Six Months Ended June 30, Cash flows related to operating activities: Net income $ $ Adjustments to reconcile net income to net Cash generated (used) in operating activities - Depreciation and amortization Change in assets and liabilities - Accounts receivable Inventories Prepaid income taxes 84 Other assets Other non-current assets 1 Accounts payable Accrued employee compensation and benefit costs Other accrued liabilities 6 Accrued income taxes - Employee stock ownership trust payment - 46 Net cash generated (used) in operating activities Cash flows related to investing activities: Capital expenditures - property, plant and equipment Proceeds from Certificates of Deposit - Net cash generated (used in) investing activities Cash flows related to financing activities: Principal payments on long-term debt Principal payments on capital lease related party Cash dividend Purchase of stock options - Net cash used in financing activities Net increase (decrease) in cash and cash equivalents 84 Cash and cash equivalents at beginning of period Cash and cash equivalents at end of period $ $ See notes to consolidated financial statements -5- SERVOTRONICS, INC. AND SUBSIDIARIES NOTES TO CONSOLIDATED FINANCIAL STATEMENTS 1. Basis of Presentation The accompanying unaudited consolidated financial statements have been prepared in accordance with U.S. generally accepted accounting principles for interim financial information and with the instructions to Form 10-Q and Article 8 of Regulation S-X. Accordingly, they do not include all of the information and footnotes required by U.S. generally accepted accounting principles for complete financial statements. The accompanying consolidated financial statements reflect all adjustments which are, in the opinion of management, necessary for a fair statement of the results for the interim periods presented. All such adjustments are of a normal recurring nature. Operating results for the three and six months ending June 30, 2010 are not necessarily indicative of the results that may be expected for the year ending December 31, 2010. The consolidated financial statements should be read in conjunction with the annual report and the notes thereto. 2. Summary of Significant Accounting Policies Principles of Consolidation The consolidated financial statements include the accounts of Servotronics, Inc. and its wholly-owned subsidiaries (the “Company”). Cash and Cash Equivalents The Company considers cash and cash equivalents to include all cash accounts and short-term investments purchased with an original maturity of three months or less. Cash equivalents consist primarily of short-term certificates of deposit. Certificates of Deposit Certificates of Deposit are classified as available for sale, and are carried at fair value. The investments plus interest earned amounted to approximately $249,000 at June 30, 2010 and $495,000 at December 31, 2009. There were no unrealized gains or losses since cost approximates fair value as of June 30, 2010 and December 31, 2009. In accordance with ASC 820, the valuation of Certificates of Deposit is determined by observing market value and are classified as Level 1 investments. Accounts Receivable The Company grants credit to substantially all of its customers and carries its accounts receivable at original invoice amount less an allowance for doubtful accounts. On a periodic basis, the Company evaluates its accounts receivable and establishes an allowance for doubtful accounts based on history of past write-offs, collections, and current credit conditions. The allowance for doubtful accounts amounted to approximately $76,000 at June 30, 2010 ($91,000 – December 31, 2009). Revenue Recognition Revenues are recognized as services are rendered or as units are shipped and at the designated FOB point consistent with the transfer of title, risks and rewards of ownership. Such purchase orders generally include specific terms relative to quantity, item description, specifications, price, customer responsibility for in-process costs, delivery schedule, shipping point, payment and other standard terms and conditions of purchase. -6- SERVOTRONICS, INC. AND SUBSIDIARIES NOTES TO CONSOLIDATED FINANCIAL STATEMENTS Inventories Inventories are stated at the lower of standard cost or net realizable value. Cost includes all cost incurred to bring each product to its present location and condition, which approximates actual cost (first-in, first-out). Market provisions in respect of net realizable value and inventory expected to be used in greater than one year are applied to the gross value of the inventory through a reserve of approximately $623,000 at June 30, 2010 and $548,000 at December 31, 2009. Pre-production and start-up costs are expensed as incurred. The purchase of suppliers’ minimum economic quantities of material such as steel, etc. may result in a purchase of quantities exceeding one year of customer requirements. Also, in order to maintain a reasonable and/or agreed to lead time, certain larger quantities of other product support items may have to be purchased and may result in over one year’s supply. Shipping and Handling Costs Shipping and handling costs are classified as a component of cost of goods sold. Property, Plant and Equipment Property, plant and equipment is carried at cost; expenditures for new facilities and equipment and expenditures which substantially increase the useful lives of existing plant and equipment are capitalized; expenditures for maintenance and repairs are expensed as incurred. Upon disposal of properties, the related cost and accumulated depreciation are removed from the respective accounts and any profit or loss on disposition is included in income. Depreciation is provided on the basis of estimated useful lives of depreciable properties, primarily by the straight-line method for financial statement purposes and by accelerated methods for tax purposes. Depreciation expense includes the amortization of capital lease assets. The estimated useful lives of depreciable properties are generally as follows: Buildings and improvements 5-39 years Machinery and equipment 5-15 years Tooling 3-5 years Income Taxes The Company recognizes deferred tax liabilities and assets for the expected future tax consequences of operating loss and credit carryforwards and temporary differences between the carrying amounts and the tax basis of assets and liabilities. The Company and/or its subsidiaries file a consolidated federal income tax return, a consolidated New York State income tax return, a separate Pennsylvania state income tax return and a separate Arkansas state income tax return. The Company’s practice is to recognize interest and/or penalties related to income tax matters in income tax expense. The Company did not have any accrued interest or penalties included in its consolidated balance sheets at June 30, 2010 or December 31, 2009, and did not recognize any interest and/or penalties in its consolidated statements of income during the three and six months ended June 30, 2010 and 2009. During the third quarter of 2009, the New York State Department of Taxation and Finance (NYS) commenced an examination of the Company’s New York State franchise tax return for the years 2005 through 2007. The Company anticipates that the current NYS examination will be effectively settled within the next twelve months. An estimate of the range of the reasonably possible change to tax benefits recognized or unrecognized that may occur as a result of the anticipated settlement cannot be made. - 7 - SERVOTRONICS, INC. AND SUBSIDIARIES NOTES TO CONSOLIDATED FINANCIAL STATEMENTS Supplemental cash flow information Income taxes paid during the three months ended June 30, 2010 and 2009 amounted to approximately $410,000 and $198,000, respectively, and amounted to $429,000 and $201,000 for the six months ended June 30, 2010 and 2009, respectively. Interest paid during the three months ended June 30, 2010 and 2009 amounted to approximately $17,000 and $21,000, respectively, and amounted to $34,000 and $47,000 for the six months June 30, 2010 and 2009, respectively. The Company recognized a non-cash tax benefit of approximately $190,000 related to the surrender of unexercised stock options. Employee Stock Ownership Plan Contributions to the employee stock ownership plan are determined annually by the Company according to plan formula. Impairment of Long-Lived Assets The Company reviews long-lived assets for impairment whenever events or changes in business circumstances indicate that the carrying amount of the assets may not be fully recoverable based on undiscounted future operating cash flow analyses. If an impairment is determined to exist, any related impairment loss is calculated based on fair value. Impairment losses on assets to be disposed of, if any, are based on the estimated proceeds to be received, less costs of disposal. The Company has determined that no impairment of long lived assets existed at June 30, 2010 and December 31, 2009. Use of Estimates The preparation of the consolidated financial statements in conformity with U.S. generally accepted accounting principles (GAAP) requires management to make estimates and assumptions that affect the reported amounts of assets and liabilities and disclosure of contingent assets and liabilities at the date of the financial statements and the reported amounts of revenues and expenses during the reporting period. Actual results could differ from those estimates. Reclassifications Certain balances as previously reported were reclassified to conform with classifications adopted in the current period. Research and Development Costs Research and development costs are expensed as incurred. Concentration of Credit Risks Financial instruments that potentially subject the Company to concentration of credit risks principally consist of cash accounts in financial institutions. Although the accounts exceed the federally insured deposit amount, management does not anticipate nonperformance by the financial institutions. The Company engages in a significant amount of business with the United States Government through sales to its prime contractors and otherwise. Sales to United States Government at Advanced Technology Group (ATG) and Consumer Products Group (CPG) amounted to approximately 45% and 56% for the three months ended June 30, 2010 and 2009, respectively, and 45% and 50% for the six months ended June 30, 2010 and 2009, respectively. Sales to one customer, including various divisions and subsidiaries of a common parent company, amounted to approximately 21% and 19% as of June 30, 2010 and 2009, respectively. The Company also had sales to another customer that amounted to approximately 12% of revenues as of June 30, 2010 and 2009, respectively. No other single customer represented more than 10% of the Company’s revenues in any of these periods. - 8 - SERVOTRONICS, INC. AND SUBSIDIARIES NOTES TO CONSOLIDATED FINANCIAL STATEMENTS Fair Value of Financial Instruments The carrying amount of cash and cash equivalents, accounts receivable, inventories, accounts payable and accrued expenses are reasonable estimates of their fair value due to their short maturity. Based on variable interest rates and the borrowing rates currently available to the Company for loans similar to its long-term debt, the fair value approximates its carrying amount. 3. Inventories June 30, December 31, ($000’s omitted) Raw materials and common parts, net of reserve $ $ Work-in-process Finished goods Total inventories, net of reserve $ $ 4. Property, Plant and Equipment June 30, December 31, ($000’s omitted) Land $
